The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 08/24/2022 is acknowledged. Applicant's amendment of claims 1-2, 4-8, 10-11, 14, and 23-24 and cancellation of claims 3 and 9 filed in “Claims” filed on 08/24/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-2, 4-8, 10-16, and 23-24 pending for prosecution.
Reason for Allowances
Claims 1-2, 4-8, 10-16, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a cup-shaped conductor formed on the bottom plate and including a bottom portion and at least one vertically extending sidewall portion extending upwardly from the bottom plate; a top conductor; [[and]] an insulator layer arranged between the top conductor and the cup-shaped conductor; a bond pad separate from and laterally spaced apart from the top conductor; and a conductive via laterally spaced apart from the cup-shaped conductor and conductively connecting the bond pad to the bottom plate; wherein the cup-shaped conductor comprises a first portion of a first metal layer that partially fills a bottom conductor opening; and wherein the conductive via comprises a second portion of the first metal layer that fully fills a conductive via opening”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2, 4-8, 10-16, and 23-24, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
See et al. (US 20170104056 A1; hereinafter See) 
Crenshaw et al. (US 20060024899 A1; hereinafter Crenshaw) 
Liang et al. (US 20210249349 A1; hereinafter Liang) 
Suo et al. (US 20190051596 A1; hereinafter Suo) 
Lin et al. (US 20180269276 A1; hereinafter Lin) 
Zang et al. (US 20170309563 A1; hereinafter Zang) 
Chou et al. (US 20170271434 A1; hereinafter Chou) 
Prior Art See teaches three-dimensional metal-insulator-metal (“3D MIM”) capacitors and resistors in integrated circuits ([0002]), wherein (Fig. 1+; [0018+]) a polymer dielectric layer; a metal pad filling an opening in the polymer dielectric layer; a patterned first metal layer atop the polymer dielectric layer and conductively coupled to the metal pad; a polymer layer atop the substrate, wherein the polymer layer comprises a plurality of openings etched to a top surface of the patterned first metal layer, wherein the plurality of openings comprises a first opening formed proximate the metal pad; a barrier layer atop the polymer layer and within the plurality of openings in the polymer layer; a dielectric layer atop the barrier layer and within the plurality of openings in the polymer layer; a second barrier layer atop the substrate; and a second metal layer atop the substrate wherein the second metal layer fills the plurality of openings, and wherein the barrier layer, the dielectric layer and the second metal layer are not formed atop a portion of a field region of the substrate. But, Prior Art See does not expressly teach a cup-shaped conductor formed on the bottom plate and including a bottom portion and at least one vertically extending sidewall portion extending upwardly from the bottom plate; a top conductor; [[and]] an insulator layer arranged between the top conductor and the cup-shaped conductor; a bond pad separate from and laterally spaced apart from the top conductor; and a conductive via laterally spaced apart from the cup-shaped conductor and conductively connecting the bond pad to the bottom plate; wherein the cup-shaped conductor comprises a first portion of a first metal layer that partially fills a bottom conductor opening; and wherein the conductive via comprises a second portion of the first metal layer that fully fills a conductive via opening (claim 1).
Prior Art Crenshaw teaches a semiconductor devices, and more particularly to fabricating a MIM capacitor with sidewall spacers and an aluminum capping (ALCAP) layer serving as a top electrode ([0001]), wherein (Fig. 1+; [0021+]) a sidewall spacer against an edge of a layer of bottom electrode material, an edge of a layer of capacitor dielectric material and at least some of an edge of a layer of top electrode material, wherein at least some of the layer of bottom electrode material is formed over a first metal formed within a topmost metallization layer on a substrate, the layer of capacitor dielectric material is formed over the layer of bottom electrode material and the layer of top electrode material is formed over the layer of capacitor dielectric material; forming a layer of barrier material over the layer of top electrode material and the sidewall spacer; and forming a layer of aluminum capping (ALCAP) material over the layer of barrier material, wherein the layer of aluminum capping material comprises at least some of a top electrode of the MIM capacitor and the first metal comprises at least some of a bottom electrode of the MIM capacitor; wherein a second metal is located on the substrate and is laterally spaced from the first metal within the topmost metallization layer, and wherein the layers of bottom electrode material, capacitor dielectric material, top electrode material, barrier material and ALCAP material are also formed over the second metal as well as a dielectric material within the topmost metallization layer separating the first and second metals, and wherein the layers of ALCAP material, barrier material and top electrode material are removed over the first and second metals and the dielectric material to establish a resistor between the first and second metals. But, Prior Art Crenshaw does not expressly teach a cup-shaped conductor formed on the bottom plate and including a bottom portion and at least one vertically extending sidewall portion extending upwardly from the bottom plate; a top conductor; [[and]] an insulator layer arranged between the top conductor and the cup-shaped conductor; a bond pad separate from and laterally spaced apart from the top conductor; and a conductive via laterally spaced apart from the cup-shaped conductor and conductively connecting the bond pad to the bottom plate; wherein the cup-shaped conductor comprises a first portion of a first metal layer that partially fills a bottom conductor opening; and wherein the conductive via comprises a second portion of the first metal layer that fully fills a conductive via opening (claim 1).
Prior Art Liang teaches integrated circuit devices. More specifically, it relates to a structure to create metal insulator metal capacitors (MIMcaps) in semiconductor devices ([0001]), wherein (Fig. 1+; [0026+])  a first level metal pattern embedded in a first dielectric layer over a substrate, wherein top surfaces of one of a set of top surfaces of the first metal pattern or a set of top surfaces of the first dielectric are lower with respect to the other so that in combination the top surfaces form a stepped top surface; a conformal insulating layer on the stepped top surface; and a MIMcap on the conformal insulating layer; wherein the MIMcap conforms to the stepped top surface; wherein the first level metal pattern is partially etched retaining a portion of the etched first level metal pattern for a functional first level metal interconnection connecting devices in a semiconductor substrate; a second dielectric layer on the MIMcap; a first via and a second via in the second dielectric layer, the first via electrically connected to a first capacitor plate of the MIMcap, the second via electrically connected to a second capacitor plate; wherein the first and the second vias are connected to the respective capacitor plates at a via sidewall. But, Prior Art Liang does not expressly teach a cup-shaped conductor formed on the bottom plate and including a bottom portion and at least one vertically extending sidewall portion extending upwardly from the bottom plate; a top conductor; [[and]] an insulator layer arranged between the top conductor and the cup-shaped conductor; a bond pad separate from and laterally spaced apart from the top conductor; and a conductive via laterally spaced apart from the cup-shaped conductor and conductively connecting the bond pad to the bottom plate; wherein the cup-shaped conductor comprises a first portion of a first metal layer that partially fills a bottom conductor opening; and wherein the conductive via comprises a second portion of the first metal layer that fully fills a conductive via opening (claim 1).
Prior Art Suo teaches three-dimensional metal-insulator-metal (“3D MIM”) capacitors in integrated circuits ([0001]), wherein (Fig. 1+; [0016+])  at least two polymer layers over a metal layer on a substrate; and a three-dimensional metal-insulator-metal (3D MIM) capacitance stack formed in at least one via, wherein the at least one via extends from a top surface of an uppermost polymer layer to the metal layer, wherein an aspect ratio of at least one of the at least one via is approximately 2:1 or greater; a first metal pad on the uppermost polymer layer that is in electrical contact with the metal layer; and a second metal pad on that is in electrical contact with a top surface of the 3D MIM capacitance stack; wherein the first metal pad and the second metal pad are copper or aluminum. But, Prior Art Suo does not expressly teach a cup-shaped conductor formed on the bottom plate and including a bottom portion and at least one vertically extending sidewall portion extending upwardly from the bottom plate; a top conductor; [[and]] an insulator layer arranged between the top conductor and the cup-shaped conductor; a bond pad separate from and laterally spaced apart from the top conductor; and a conductive via laterally spaced apart from the cup-shaped conductor and conductively connecting the bond pad to the bottom plate; wherein the cup-shaped conductor comprises a first portion of a first metal layer that partially fills a bottom conductor opening; and wherein the conductive via comprises a second portion of the first metal layer that fully fills a conductive via opening (claim 1).
Prior Art Lin teaches a capacitor electrode and dielectric layers in a trench formed in a semi-conductor substrate and forming a through-substrate via conductor ([0001]), wherein (Fig. 1+; [0029+]) a substrate having a through-substrate via hole, the through-substrate via hole having formed therein: a first capacitor electrode layer and a second capacitor electrode layer, and a dielectric material layer disposed between the first capacitor electrode layer and the second capacitor electrode layer; and a through-substrate via conductor; the through-substrate via hole having been formed from a trench formed in a first side of the substrate, the through-substrate via conductor comprising a via conductive core; the first capacitor electrode layer, the dielectric material layer and the second capacitor electrode layer having been formed in the trench, and wherein the second capacitor electrode layer surrounds the via conductive core; the first capacitor electrode layer, the dielectric material layer and the second capacitor electrode layer being disposed generally as concentric layers surrounding the via conductive core; a first insulation layer disposed on an inside surface of the trench, the first capacitor electrode layer being disposed on the insulation layer; a second insulation layer disposed on the second capacitor electrode layer. But, Prior Art Lin does not expressly teach a cup-shaped conductor formed on the bottom plate and including a bottom portion and at least one vertically extending sidewall portion extending upwardly from the bottom plate; a top conductor; [[and]] an insulator layer arranged between the top conductor and the cup-shaped conductor; a bond pad separate from and laterally spaced apart from the top conductor; and a conductive via laterally spaced apart from the cup-shaped conductor and conductively connecting the bond pad to the bottom plate; wherein the cup-shaped conductor comprises a first portion of a first metal layer that partially fills a bottom conductor opening; and wherein the conductive via comprises a second portion of the first metal layer that fully fills a conductive via opening (claim 1).
Prior Art Zang teaches a MIM capacitor in back end of line (BEOL) wiring levels of a semiconductor integrated circuit (IC) ([0001]), wherein (Fig. 3+; [0032+]) an interconnecting structure of a semiconductor device, comprising: a dual damascene structure having: a capacitor trench for a capacitor, the capacitor including a first electrode, a second electrode, and a high-K dielectric between the first and second electrodes, the high-k dielectric configured to seal the first electrode from the second electrode and configured to seal the first electrode from subsequent wiring layers of the interconnecting structure of the semiconductor device, wherein the capacitor trench includes a plurality of vias and the first electrode is a metal lining that extends only partially up the capacitor trench and above and between the vias, wherein the second electrode comprises a metal that completely fills a cavity surrounded by the dielectric of the capacitor; and, an interconnection trench for a metal interconnection to form an interconnection between the interconnecting structure of the semiconductor device, wherein the interconnection trench includes a metal that completely fills the interconnection trench. But, Prior Art Zang does not expressly teach a cup-shaped conductor formed on the bottom plate and including a bottom portion and at least one vertically extending sidewall portion extending upwardly from the bottom plate; a top conductor; [[and]] an insulator layer arranged between the top conductor and the cup-shaped conductor; a bond pad separate from and laterally spaced apart from the top conductor; and a conductive via laterally spaced apart from the cup-shaped conductor and conductively connecting the bond pad to the bottom plate; wherein the cup-shaped conductor comprises a first portion of a first metal layer that partially fills a bottom conductor opening; and wherein the conductive via comprises a second portion of the first metal layer that fully fills a conductive via opening (claim 1). 
Prior Art Chou teaches a MIM capacitor ([0002]), wherein (Fig. 1+; [0013+]) a first dielectric layer; a second dielectric layer over the first dielectric layer; an upper contact disposed in the second dielectric, the upper contact including an upper surface, a sidewall and a bottom surface; an upper conductive layer lining the sidewall and the bottom surface of the upper contact, the upper conductive layer including an inner surface and an outer surface, the inner surface of the upper conductive layer being in contact with the sidewall and the bottom surface of the upper contact; a third dielectric layer lining the outer surface of the upper conductive layer, the third dielectric layer including an inner surface and an outer surface, the inner surface of the third dielectric layer being in contact with the outer surface of the upper conductive layer; a bottom conductive layer lining the outer surface of the third dielectric layer, the bottom conductive layer including an inner surface and an outer surface, the inner surface of the bottom conductive layer being in contact with the outer surface of the third dielectric layer. But, Prior Art Chou does not expressly teach a cup-shaped conductor formed on the bottom plate and including a bottom portion and at least one vertically extending sidewall portion extending upwardly from the bottom plate; a top conductor; [[and]] an insulator layer arranged between the top conductor and the cup-shaped conductor; a bond pad separate from and laterally spaced apart from the top conductor; and a conductive via laterally spaced apart from the cup-shaped conductor and conductively connecting the bond pad to the bottom plate; wherein the cup-shaped conductor comprises a first portion of a first metal layer that partially fills a bottom conductor opening; and wherein the conductive via comprises a second portion of the first metal layer that fully fills a conductive via opening (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898